Sup. Ct. Ohio. Motion for leave to proceed in forma pauperis granted. Certiorari granted limited to Questions 2 and 3 presented by the petition which read as follows:
“2. Whether the Ohio statute which provides that the trier of fact shall determine both guilt and punishment in a single verdict in cases of murder in the first degree violates Petitioner’s right to be free from self-incrimination.
“3. Whether the Ohio statute which provides that the trier of fact may grant or withhold a recommendation of mercy in cases of murder in the first degree, and which provides no standards or criteria to assist the trier of fact in making such determination, violates Petitioner’s right to due process and equal protection of the law.”
Case transferred to appellate docket..